Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 13, 15-16, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 6, and their dependent claims have been amended to recite “wherein the phosphorus ester is one or more selected from…”. However, the membership of the group from which the phosphorus ester is indefinite because of the “or” prior to the last member of the group instead of “and”. The group also contains triphenylphosphine, which is not a phosphate ester. The examiner recommends that the claim limitation be amended to use standard Markush language (“selected from the group consisting of”, with the last two members of the group separated by “and”), and to delete triphenylphosphine.
Claims 6-7 also lack antecedent basis for “the phosphate ester”. Line 3 of claim 6 recites “a phosphorus-type additive” rather than a phosphate ester.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 1 and 6, from which claims 5 and 7 depend, have been amended to recite the limitations of claims 5 and 7 regarding the phosphate ester concentration.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Suetsugu (U.S. PG Pub. No. 2017/0253826) in view of Tsuna (U.S. PG Pub. No. 2018/0003233).
In paragraph 1 Suetsugu discloses a urea grease, as recited in claim 1. In paragraphs 18-25 Suetsugu discloses that the grease comprises a base oil and a urea (reaction product of amine and diisocyanate) thickener, as recited in claim 1. In paragraph 63 Suetsugu discloses a grease where the base oil is a PAO with a kinematic viscosity of 63 mm2/s, within the range recited in amended claim 1, and in paragraphs 20 and 40 Suetsugu discloses more broadly that the base oil can be a PAO having a viscosity encompassing the range recited in amended claim 1. In paragraph 35 Suetsugu discloses that the composition can comprise zinc stearate, which is a fatty acid metal salt meeting the limitations of claims 1 and 4, where the fatty acid is a linear fatty acid. Suetsugu further discloses in paragraph 35 that the zinc stearate is preferably present in an amount of 0.01 to 10% by weight of the composition, encompassing the range recited for the fatty acid metal salt of amended claim 1. In paragraph 34 Suetsugu discloses that the composition can comprise metal dithiocarbamates or phosphate esters (tricresyl phosphate) as extreme pressure agents, both as recited in claim 1. In paragraphs 29-31 and 74-76 Suetsugu discloses using the grease in a BeQuiet grease test rig, which utilizes rolling bearings, as recited in claim 3. The differences between Suetsugu and the currently presented claims are:
i) Suetsugu does not specifically disclose using a mixture of metal dithiocarbamate and phosphate ester.
ii) Suetsugu does not disclose the inclusion of the specific phosphate esters recited in amended claim 1. 
iii) Suetsugu discloses in paragraph 33 that the composition can comprise an amine antioxidant in an amount of 0.05 to 5% by weight, encompassing the ranges recited for the hindered amine of amended claim 1, but does not specifically disclose the inclusion of a hindered amine antioxidant. 
iv) Suetsugu and Tsuna do not specifically disclose that the greases possess the claimed properties. 
With respect to i), as discussed above, Suetsugu discloses that both metal dithiocarbamate and phosphate ester and suitable extreme pressure agents. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” It therefore would have been obvious to one of ordinary skill in the art to formulate the grease composition of Suetsugu to comprise both metal dithiocarbamate and phosphate ester extreme pressure agents, meeting the limitations of claims 1 and 3-4. Additionally, since Suetsugu discloses in paragraph 34 that the total concentration of extreme pressure agent is up to 5% by weight, the concentration of metal dithiocarbamate and phosphate ester in the contemplated mixture will both overlap the ranges recited in amended claim 5. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
With respect to ii), in paragraph 2 Tsuna discloses a bearing filled with a grease composition. In paragraph 42 Tsuna discloses that the grease is a urea-thickened grease, similar to the grease of Suetsugu. In paragraph 50 Tsuna discloses that the composition can comprise organic phosphorus extreme pressure agents, as taught by Suetsugu, and in paragraph 59 specifically discloses lauryl (C12) acid phosphate, 2-ethylhexyl acid phosphate (equivalent to bis (2-ethylhexyl) phosphate, butyl acid phosphate (equivalent to dibutyl phosphate), all as recited in amended claim 1. In paragraph 65 Tsuna discloses that the composition can comprise amine antioxidants, as taught by Suetsugu, and specifically discloses bis(1,2,2,6,6-pentamethyl-4-piperidyl) sebacate, which is present as an antioxidant in the inventive examples of the current application and is a hindered amine as recited in amended claims 1 and 6. In paragraph 66 Tsuna discloses that the antioxidant is present in an amount of 0.2 to 5% by weight, encompassing the range recited in claims 1 and 6, and in line with the range of 0.05 to 5% disclosed in paragraph 33 of Suetsugu. The use of the acid phosphates of Tsuna and the bis(1,2,2,6,6-pentamethyl-4-piperidyl) sebacate of Tsuna as the phosphate extreme pressure agent and amine antioxidant in the composition of Suetsugu therefore leads to a composition which not only meets the compositional limitations of the claims, but more closely reflects the inventive examples of the current application, and will therefore possess total acid values and pH values in ranges falling within, or at least overlapping, the ranges recited in claims 1 and 6. It would have been obvious to one of ordinary skill in the art to include the lauryl, ethylhexyl, or butyl acid phosphate of Tsuna and bis(1,2,2,6,6-pentamethyl-4-piperidyl) sebacate of Tsuna as the phosphate extreme pressure agent and amine antioxidant in the composition of Suetsugu, since Tsuna teaches that they are suitable extreme pressure agents and amine antioxidants for urea-thickened greases, and teaches in paragraph 59 that the disclosed phosphates have equivalent use to the tricresyl phosphate of Suetsugu.
With respect to iii), since the compositions of Suetsugu and Tsuna meet the compositional limitations of the claims, including the phosphate ester and amines identified in paragraphs 28 and 33-34 and Table 1 as affecting the total acid value and pH of the composition in amounts overlapping the ranges recited in the inventive examples, the compositions of Suetsugu and Tsuna are considered to possess total acid values and pH values in ranges falling within, or at least overlapping, the ranges recited in claim 1 and its dependent claims.
Claims 1 and 3-5 are therefore rendered obvious by Suetsugu in view of Tsuna.

Claims 6-7, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Suetsugu in view of Tsuna as applied to claims 1 and 3-5 above, and further in view of Tanaka (U.S. Pat. No. 6,329,327).
The discussion of Suetsugu and Tsuna in paragraph 7 above is incorporated here by reference. Suetsugu and Tsuna disclose a composition meeting the limitations of claims 6-7, 13, and 15-16 except for the specific combination of stearates.
In column 1 lines 6-7 Tanaka discloses a lubricating composition, and in column 5 lines 16-21 and column 15 lines 20-23 and 34-46 discloses that the composition can be a urea-thickened grease. In column 7 lines 52-62 Tanaka discloses that the composition can comprise an organic metal compound which can be a metal salt of a fatty acid, where suitable metals include copper, iron, zinc, and magnesium, and the fatty acid can be stearic acid. Tanaka therefore discloses that the organic metal compound can be copper stearate, iron stearate, zinc stearate, or magnesium stearate, and case law holds that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). 
It therefore would have been obvious to one of ordinary skill in the art to combine three or all of the copper stearate, iron stearate, zinc stearate, and magnesium stearate of Tanaka, as recited in claims 6 and 15-16, and it would have been obvious to one of ordinary skill in the art to include the stearates of Tanaka in the composition of Suetsugu and Tsuna, since Tanaka teaches in column 11 lines 52-53 that the organic metal compound enhances the wear resistance and antioxidant properties of the composition. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Suetsugu in view Tsuna as applied to claims 1 and 3-5 above, and further in view of Ozaki (JP 2013-28749 A).
The discussion of Suetsugu and Tsuna in paragraph 7 above is incorporated here by reference. Suetsugu and Tsuna disclose a composition meeting the limitations of claim 1, and in paragraph 22 Suetsugu discloses that the composition can comprise phenolic antioxidants, but Suetsugu and Tsuna do not specifically disclose compositions comprising both hindered amine antioxidants and phenolic antioxidants.
An English-language machine translation of Ozaki, which is attached, has been used in setting forth this rejection, and the paragraph numbers referred to herein are those of the machine translation. In paragraphs 6-8 Ozaki discloses a urea grease comprising a hindered amine-based antioxidant and optionally a hindered phenol-based antioxidant. In paragraph 30 Ozaki discloses that the composition can also comprise certain sulfur-containing antioxidants. The inclusion of the hindered phenol-based antioxidant of Ozaki, or the inclusion of both the hindered phenol-based and the sulfur-containing antioxidants of Ozaki, in the composition of Suetsugu and Tsuna meets the limitations of claim 19.
It would have been obvious to one of ordinary skill in the art to include the hindered phenol-based antioxidant of Ozaki, or both the hindered phenol-based and the sulfur-containing antioxidants of Ozaki in the composition of Suetsugu and Tsuna, since Ozaki discloses that they are suitable antioxidants for use in combination with a hindered amine antioxidant in a urea grease, and because Ozaki teaches in paragraph 68 that the grease comprising a hindered amine antioxidant and preferably a hindered phenol antioxidant has multiple advantageous properties. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Suetsugu, Tsuna, and Tanaka as applied to claims 6-7, 13, and 15-16 above, and further in view of Ozaki.
The discussion of Suetsugu, Tsuna, and Tanaka in paragraph 8 above is incorporated here by reference. Suetsugu, Tsuna, and Tanaka disclose a composition meeting the limitations of claim 1, and in paragraph 22 Suetsugu discloses that the composition can comprise phenolic antioxidants, but Suetsugu, Tsuna, and Tanaka do not specifically disclose compositions comprising both hindered amine antioxidants and phenolic antioxidants.
An English-language machine translation of Ozaki, which is attached, has been used in setting forth this rejection, and the paragraph numbers referred to herein are those of the machine translation. In paragraphs 6-8 Ozaki discloses a urea grease comprising a hindered amine-based antioxidant and optionally a hindered phenol-based antioxidant. In paragraph 30 Ozaki discloses that the composition can also comprise certain sulfur-containing antioxidants. The inclusion of the hindered phenol-based antioxidant of Ozaki, or the inclusion of both the hindered phenol-based and the sulfur-containing antioxidants of Ozaki, in the composition of Suetsugu, Tsuna, and Tanaka meets the limitations of claim 20.
It would have been obvious to one of ordinary skill in the art to include the hindered phenol-based antioxidant of Ozaki, or both the hindered phenol-based and the sulfur-containing antioxidants of Ozaki, in the composition of Suetsugu, Tsuna, and Tanaka, since Ozaki discloses that they are suitable antioxidants for use in combination with a hindered amine antioxidant in a urea grease, and because Ozaki teaches in paragraph 68 that the grease comprising a hindered amine antioxidant and preferably a hindered phenol antioxidant has multiple advantageous properties. 


Response to Arguments
Applicant's arguments filed 11/30/22 have been fully considered but they are not persuasive. Applicant argues that Suetsugu and Tsuna are silent regarding the total acid value and pH of the composition. However, as discussed in the rejection, Suetsugu and Tsuna meet the compositional limitations of the claims, including containing the components identified in the current specification as affecting the total acid value and pH of the composition, in amounts overlapping the claimed ranges and the ranges exemplified in Table 1 if of the specification. In particular, regarding the pH, the hindered amine antioxidant of Tsuna can be present in an amount of up to 5% by weight of the composition, while the examples of Table 1 indicate that just 1% or more of the hindered amine is necessary to impart the claimed pH to a composition comprising the other claimed components. It is therefore apparent that the compositions of Suetsugu and Tsuna will have total acid values and pH values in ranges at least overlapping the claimed ranges. That Suetsugu and Tsuna do not use the hindered amine antioxidant for the specific purpose of achieving a certain pH does not change this fact. 
Applicant further argues that the claimed compositions having the claimed pH produce an unexpected improvement in damage ratio. However, the claims still recite compositions comprising broad classes of additives in broad concentration ranges, and pH and total acid values having no upper bound. The inventive examples supplied by applicant are not sufficient to demonstrate that the superior results would be maintained across the entire broad scope of the claimed compositions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771